Citation Nr: 1535447	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  11-31 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine injury.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to an initial compensable rating for left heel spurs.

4.  Entitlement to an initial compensable rating for left knee patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was later transferred to the RO in St. Petersburg, Florida.

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record. 

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless electronic claims processing systems. 

The issues of entitlement to initial compensable ratings for left heel spurs and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On July 7, 2015, prior to the promulgation of a decision in the appeal, the Veteran and his representative withdrew from appeal the issues of entitlement to service connection for a cervical spine injury and right ear hearing loss.



CONCLUSION OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for a cervical spine injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the claim of entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

On July 7, 2015, at the Veteran's Board hearing and prior to the promulgation of a decision in the appeal, the Veteran and his representative withdrew from appeal the issues of entitlement to service connection for a cervical spine injury and right ear hearing loss.  See Board transcript [T.] page 2.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993). Therefore, as the Veteran has withdrawn his appeal regarding these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal pertaining to these issues and they must be dismissed.



ORDER

The appeal regarding the issue of entitlement to service connection for a cervical spine injury is dismissed.

The appeal regarding the issue of entitlement to service connection for right ear hearing loss is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As relevant to the Veteran's claim for an initial compensable rating for the left heel spurs, his sworn testimony at the July 2015 Board hearing indicates that such disability may have worsened since he was last afforded a VA examination in March 2010.  In this regard, during the March 2010 VA examination, the examiner found that the Veteran had normal weight-bearing on the left foot, had no limitation with standing, and did not require any support with his shoes.  However, at the July 2015 Board hearing, he reported that he is unable to put much pressure on the left foot, feels a stabbing pain when he puts pressure on the left foot, and uses inserts in his shoes for support.  He further reported that prolonged standing would cause him problems.  Transcript [T.]  pages 6, 13, and 14.  Therefore, as the evidence suggests that the Veteran's left heel spurs symptomatology may have increased in severity since the March 2010 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

As relevant to the claim for an initial compensable rating for the left knee disability, the Veteran's sworn testimony indicates that his most recent VA examination in March 2010 may have been inadequate, or the disability may have worsened since such time.  In this regard, during the July 2015 hearing before the Board, the Veteran reported that he avoids squatting and has limitation of motion when bending the knee back.  T. page 12.  He explained that his limitation of motion was the same when he was examined in March 2010 despite the fact that the VA examiner noted there was no limitation of motion at such time.  T. page 11.  Further, the Veteran reported that he feels a constant, throbbing in the knee.  T. page 10.  As such, the Board finds that the Veteran should be afforded another VA examination.  Therefore, as the evidence suggests that the Veteran's left heel spurs symptomatology may have increased in severity since the March 2010 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination so as to determine the nature and severity of his service-connected left heel spurs and left knee disabilities.  The record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  Following a review of the record, the examiner should address the following inquiries with respect to the left heel spurs and left knee disabilities:

(A)  The nature and severity of all manifestations of the Veteran's left heel spurs and left knee disability should be described. 

(B)  All indicated tests and studies (including range of motion testing) should be undertaken.  In this regard, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left heel and left knee, respectively.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any other symptoms during flare-ups and/or with repeated use.  The examiner should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

(C)  The examiner should also comment on the functional impact that the Veteran's left heel spurs and left knee disabilities have on his daily life and employability. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's initial rating claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


